DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on September 17, 2019.
Claims 1-17 are pending in this action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “speech synthesis module”, speech recognition module”, and “speech recognition verification module” in claim 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  The claim drawn to “a computer program, stored in a recording medium readable by a computer to permit the speech recognition process ..”. In the specification, at paragraph 00106, excerpt “the embodiments described above may be implemented through computer20 programs executable through various 25 configured to store and execute program codes, such as ROM, RAM, and flash memory" (no other information disclosed about the meaning or scope of a "computer recording medium”). In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given the broadest reasonable interpretation, the scope of a "computer readable medium" covers a signal per se. The transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten). Therefore, claim 9 does not fall within a statutory category.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an abstract idea of a speech recognition verification method. This judicial exception is not integrated into a practical application because claims broadly recites the result (verifying a speech recognition performance), rather than sufficiently claiming a technical means of achieving the result. See Two-Way Media Ltd. v. Comcast Cable Commons, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (“The claim requires the functional results ... but does not sufficiently describe how to achieve these results in a non-abstract way.”).
see Customedia Techs., LLC v. Dish Network Corp., No. 2018-2239, 2020 WL 1069742, at *3 (Fed. Cir. Mar. 6, 2020).
Accordingly, claims 1-9 do not integrate the judicial exception into a practical application. See Memorandum, 84 Fed. Reg. at 54. As the claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is “directed to the . . . judicial exception.” Id. at 54.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than Judicial exception. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-9 is/are determined to be directed to an abstract idea of “verification performance of a speech recognition”. The claim is drawn to process (a series of steps or acts) that similar to “an idea ‘Of itself” such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”. 
The claim does not require that the method be implemented by a particular machine. The method does not require a particular transformation of a particular article: Classen Immunotherapies, Inc. v. Elan Pharm., Inc., 114 USPQ2d 1920 (Fed. Cir. 2015)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a recognition result. The claim amounts to no more than speech recognition verification, performing comparison between texts. Taking the claimed elements either individually or as ordered combination, that transform claims into patent-eligible application, since claims merely recite use of already existing recognition result text, comparison between texts, and there is no “inventive concept” in using generic processing to perform well-understood, routine, and conventional activities commonly used in industry of verifying performance, since claims, at most, attempt to limit abstract idea to particular technological environment, and such limitation has been held insufficient to save claims in this context, and since dependent claims are not rendered patent-eligible by recitation of additional steps, such as applying utterance condition, converting text into speech, even though additional limitations may narrow scope of claims. The claim as a whole does not amount to significantly more than the abstract idea itself. Accordingly, claims 1-9, are ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al. (CN 106548772 A).
As per claim 1, Kai discloses, a speech recognition verification method, comprising: 
converting a verification target text item to a verification target spoken utterance by applying a preset utterance condition (Abstract);
analyzing the verification target spoken utterance and outputting a recognition result text item corresponding to an analysis result (Abstract); and
verifying a speech recognition performance through comparison between the verification item and the recognition item (Abstract). 
Kai does not expclitly discloses, verifying a speech recognition performance through comparison between the verification target text item and the recognition result text item. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known voice recognizing result as text because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  
As per claims 9 and 10, they are analyzed and thus rejected for the same reasons set forth in the rejection of claim 1, because corresponding claims have similar limitations.
 

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gandhi et al. (US 2004/0015351) discloses, determining speech recognition accuracy.
Jiang et al. (US 2013/0268270) discloses, “a method is described for use with automatic speech recognition using discriminative criteria for speaker adaptation. An 
Nurminene et al. (US 2007/0016421) discloses, correcting a pronunciation a synthetically generated speech object.
Doyle (US 7,103,542) discloses, “the voice recognition information comprises a recognized voice command associated with the user utterance and a reference to an audio file that includes the user utterance. The audio file is played and it is determined if the recognized voice command matches the user utterance included in the audio file. The user utterance is then transcribed to create a transcribed utterance, if the recognized voice command does not match the user utterance. The transcribed utterance is then recorded in association with the recognized voice command to monitor recognition accuracy”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
May 13, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
/ABUL K AZAD/Primary Examiner, Art Unit 2656